     Case 3:16-cv-02417-N Document 98 Filed 08/31/19         Page 1 of 60 PageID 5168


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 Liberty Bankers Life Insurance §
 Company and Continental Life §
 Insurance Company,             §
                                §
 Plaintiffs/Counter-Plaintiffs  §               Civil Action No. 3:16-cv-2417-N (Lead)
                                §               Civil Action No. 3:18-cv-1846-N
 v                              §
                                §               (Consolidated)
 Walter H. Lenhard, III,        §
                                §
 Defendant/Counter-Defendant    §



                        JOINT PRETRIAL ORDER
__________________________________________________________________

         Pursuant to the directions of the Court and the Court’s Third Amended Scheduling

Order, D.E. 60, and the Extension of Time granted with respect to same, D.E. 84, the parties

submit this Joint final Pre-Trial Order.

1.       Summary of the Claims and Defenses of Each Party:

         a.    Summary of the Claims of Liberty Bankers Life Insurance Company
               (“Liberty”) and Continental Life Insurance Company (“Continental”):

         This case involves fraud and breach of contract claims in connection with the sale

of Continental to Liberty by Defendant Walter H. Lenhard, III (“Lenhard”) and the post-

closing “true up” of Continental’s reserves called for under the sale documents.

         In short, while he ran Continental, Lenhard managed and controlled all of

Continental’s data and programmed proprietary software for its AS-400 computer system

which was supposed to contain accurate information and programming so that reserves
                                                 1
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 2 of 60 PageID 5169


could be accurately calculated. Lenhard was also responsible for providing source data to

the outside actuaries for them to determine the Closing Balance Sheet and for extracting

data and reports for Liberty’s due diligence process. Lenhard’s role was significant in terms

of making any changes to the system, extracting data from the system, running programs

to pull reports from the system, preparing information that went to the accounting folks,

interpreting data and the like.

       Following due diligence in which Lenhard provided Liberty with information,

Lenhard as Seller and Liberty as Purchaser entered into a Stock Purchase Agreement (the

“SPA”).    The purchase price was negotiated to be determined based upon certain

adjustments that were calculated utilizing a “closing balance sheet” as that term is defined

in the SPA.

       Paragraphs 2.05 and 2.06 of the SPA contained material warranties and

representations by Lenhard concerning Continental’s reserves. The SPA also set forth

obligations of Continental, before Closing, including paragraph 5.01. And, the SPA

contained obligations that Lenhard agreed to abide by in Paragraph 8.01 and 11.02.

       By letter dated April 30, 2015, Lenhard also agreed to a post-closing price

adjustment based on variances in the Closing Balance Sheet pursuant to which Lenhard

was to deliver to Liberty a review of the adequacy of its statutory reserves for the period

as of March 31, 2015. The SPA closed on April 30, 2015.

       As part of the consideration for the SPA, the parties also agreed that at closing that

Liberty would for itself and, upon acquisition, would cause Continental to execute a

consulting agreement with Lenhard (the “Consulting Agreement”).

                                                 2
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 3 of 60 PageID 5170


       After the sale closed, and Continental’s then outside actuary Price Waterhouse

Coopers declined the engagement, Lenhard hired and directed Alex Zeid, an independent

actuary, to evaluate Continental’s statutory reserves in connection with the post-closing

price adjustments. Because of Lenhard’s unique knowledge regarding how to access

Continental’s data, including information regarding policies, policies in force and reserves,

from the Software and AS400 System, Lenhard provided the underlying data that Zeid

would need to conduct an accurate evaluation. Lenhard generated Continental’s

information from the software and AS-400 computer, which he then provided to Zeid for

Zeid’s evaluation and calculations for use and reliance by Plaintiffs.

       In July 2015, having utilized the data and information provided by Lenhard, and

based on the information provided by Lenhard, Zeid completed a statement of actuarial

opinion as to Continental’s statutory reserves as of March 31, 2015 which Lenhard

provided to Plaintiffs for their reliance. In connection with Zeid’s statement, Lenhard also

provided Plaintiffs with a Statement Of Opinion On the Accuracy Of the In Force Records.

Lenhard understood that Zeid’s opinions would be utilized and relied upon by Plaintiffs in

connection with the closing of the SPA and as to the true-up of reserves called for by the

SPA. Lenhard also understood that Plaintiffs were going to rely upon the certification in

connection with the SPA. As a result, there was an adjustment to the purchase price.

       After acquisition, it was Liberty’s plan that effective as of January 1, 2016, it would

cause Continental’s books to be transferred to the software accounting platforms utilized

by Liberty. In the interim, it was contemplated that Continental, would continue to utilize

the Software and AS400 System implemented by Lenhard. Based upon Lenhard’s

                                                 3
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 4 of 60 PageID 5171


representations regarding the Software and AS400 System and his knowledge and

experience with that System and agreement to provide assistance with respect thereto under

the Consulting Agreement, Liberty and Continental believed that was a reasonable

approach.

       As a result, in order to prepare year-end financial statements for submission to

regulatory authorities in Pennsylvania for calendar year end 2015, Plaintiffs relied upon

Lenhard to extract and provide data and information from the existing software systems

and Lenhard performed these services under the terms and provisions of the Consulting

Agreement referenced hereinabove. Zeid used this information to determine, among other

things, the amount of reserves to be reported under Pennsylvania law. This work was

completed during January and February of 2016. In connection with same, Lenhard, as

Continental’s consultant, signed a Certification of Inforce Records as of December 31,

2015, relied upon by Zeid, in which he affirmed that the listings and summaries of policies

in force as of December 31, 2015 were accurate and complete (the “Lenhard

Certification”).

       By January 2016, Liberty had begun migrating the Continental database to its own

software platform. Lenhard was asked to, among other things, provide information as it

related to preparing for a conversion of the database. As a consultant post-closing, Lenhard

provided the policy data that Continental relied upon to submit year-end 2015 regulatory

filings—even providing the certification of reserves initially relied upon by Continental

and its actuaries. Lenhard provided similar data and information to assist Continental in

migrating the data. This process was ongoing as 2015 year-end financials were being

                                                4
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 5 of 60 PageID 5172


completed. However, as Liberty conducted a review and testing of the data, it uncovered

substantial discrepancies in the amounts reflected for the statutorily applicable reserves

from those contained in information provided by Lenhard. Further investigation revealed

that the inaccuracies were not a result of conversion errors but were the result of

inaccuracies and omissions in the information and methodologies as utilized in Lenhard’s

historical data base from the Software and AS400 System. Indeed, it was during that

integration process that Liberty discovered the data Lenhard was responsible for helping

to implement was faulty—revealing that the financials that Lenhard had provided were

materially false and inaccurate. Moreover, the data inaccuracies did not result from error.

Rather, they resulted from Lenhard’s systemic efforts to inflate Continentals’ numbers to

both Liberty and the Pennsylvania Insurance Commissioner in order to minimize

regulatory scrutiny and to maximize the sale price. When Liberty corrected the

information, it required a capital infusion of $1.8 million dollars and Liberty caused

Continental to restate its financial statements and resubmit corrected reports to regulators.

       When confronted, Lenhard made false and misleading statements about his prior

submissions in email communications during late January and February of 2016. It was

during this process that Lenhard failed or refused to cooperate with representatives of

Liberty and Continental and the independent actuary to determine and quantify the

misrepresentations, errors, omissions and inaccuracies in the underlying information he

provided. Lenhard was thereafter terminated.

       The Plaintiffs have satisfied all conditions precedent for bringing their claims.



                                                 5
    Case 3:16-cv-02417-N Document 98 Filed 08/31/19                       Page 6 of 60 PageID 5173


         Liberty asserts claims against Lenhard for fraud and fraudulent inducement based

on misrepresentations within the SPA. And, Liberty asserts claims for breach of Lenhard’s

contracts with Liberty including Paragraphs 2.05, 2.06, 4.05, 5.1, 8.01, 11.02 of the SPA

and the April 30, 2015 post-closing letter from Lenhard.

        Continental asserts claims against Lenhard for fraud and fraudulent inducement and

for breach of paragraph 1 of the Consulting Agreement. 1 Continental claims that it had the

right to terminate the consulting agreement pursuant to paragraph 6a.

        b.       Summary of Liberty’s Defenses:

        Lenhard sued Liberty for a declaratory judgment that he did not breach the SPA,

that the prior valuations of the companies were properly calculated pursuant to the terms

of the SPA; that the Post-Closing Agreement and Final Amount Agreement preclude

Liberty from now claiming a different final amount from the stock purchase price and; for

attorneys’ fees and costs. Liberty’s defenses to this claim are that it is barred, in whole or

in part because: 1) it is an improper mirror-image action seeking coercive relief; 2) of fraud

and fraudulent inducement; 3) of prior material breach; 4) of failure of consideration; 5) of

estoppel, laches and waiver; 6) of setoff or offset; 7) of unjust enrichment and quantum

meruit; 8) any injury Lenhard suffered was a result of its own conduct and/or its failure to

comply with the terms of the various contracts; 9) Lenhard failed to give notice; and 10)

Lenhard failed to state a claim or claims upon which relief may be granted.




1
 The Court dismissed Continental’s claim for negligent misrepresentation and breach of fiduciary duty. D.E. 58.
Continental herein retains the right to appeal that Order.

                                                           6
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 7 of 60 PageID 5174


       c.     Summary of Continental’s Defenses:

       Lenhard contends that Continental breached the Consulting Agreement.

Continentals’ defenses are that: 1) Lenhard was terminated “for cause” under that

agreement; 2) Lenhard engaged in fraud and fraudulent inducement; 3) there was a prior

material breach of the agreement by Lenhard; 4) there was a failure of consideration; 5)

Lenhard’s claim is barred by estoppel, laches and waiver; 6) Lenhard’s claim is subject to

setoff or offset; 7) Lenhard’s claims is barred in whole or in part by unjust enrichment and

quantum meruit; 8) any injury Lenhard suffered was a result of its own conduct and/or its

failure to comply with the terms of the various contracts; 9) Lenhard failed to give notice;

and 10) Lenhard failed to state a claim or claims upon which relief may be granted.

       d.     Summary of Mr. Lenhard’s Claims:

       This case arises out of Mr. Lenhard’s sale of his ownership interest in Continental

Life to Plaintiff Liberty. Continental Life is an insurance company that markets life,

accident, and health insurance policies. After extensive negotiations, during which Liberty

Bankers requested a substantial amount of information with which it could conduct due

diligence, the parties entered into a detailed Stock Purchase Agreement (“SPA”) and Mr.

Lenhard entered into a separate Consulting Agreement with Continental Life. Prior to the

sale, Continental Life conducted business in accordance with Pennsylvania law under the

supervision of the Pennsylvania Department of Insurance. It retained an outside actuary to

provide the necessary actuarial opinions and outside accountants to review and certify its

financial statements. Continental Life conducted business and prepared its financial

statements in the same way for over twenty years, subject only to changes in Pennsylvania

                                                7
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19               Page 8 of 60 PageID 5175


law and regulations. The manner in which it prepared its financial statements and

calculated its reserves passed muster with the Insurance Department when the Department

conducted periodic extensive, in-depth examinations of Continental Life.

       Mr. Lenhard entered into good faith negotiations with Liberty Bankers for the sale

of Continental Life. He provided all the information requested and, to the best of his

knowledge, the information he provided was accurate and complete. He did not change the

way Continental Life calculated reserves or prepared financial statements in the period

leading up to the sale. Instead, he made his best efforts to work with Liberty Bankers to

consummate the sale on a basis fair to all sides. The fully integrated SPA set forth

representations Mr. Lenhard was making as to Continental Life (SPA at §2.05-2.06),

disclaimed all representations not specifically set forth in the SPA (id. at §11.01), permitted

a one-time price adjustment in accordance with a review to be completed by an independent

actuary (id. at § 1.03), required Mr. Lenhard to submit certifications (id. at §9.01; 10.03(b)),

and included a limitation of damages clause (id. at 12.02(a)(i)).

       The Consulting Agreement between Mr. Lenhard and Continental Life provides for

Continental Life to pay Mr. Lenhard $28,000 a month for 36 months. The Consulting

Agreement requires that “Consultant shall render the Services at such places and at such

times as the Client and Consultant shall mutually agree.” The Consulting Agreement

further states that Mr. Lenhard will perform the following services:

            Any and all consulting projects and duties mutually agreed upon by Client
            and Consultant with the Consultant's primary purpose of maintaining and
            growing the sales force of Continental Life Insurance Company
            (“CLIC”), by providing historical and institutional knowledge and
            assisting with any and all administrative issues.

                                                   8
  Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 9 of 60 PageID 5176




       The Consulting Agreement provides that “Consultant and Client agree that this

Agreement may be terminated by the Client for ‘Cause’ within the period of this

Agreement, subject to the other terms of this section.” The Consulting Agreement defines

“for Cause” as: the termination of the Consultant's services by the Client by reason of (i)

the conviction of the Consultant of a crime involving moral turpitude by a court of

competent jurisdiction; (ii) the proven commission by the Consultant of an act of fraud

upon the Client or Client's business interests; (iii) the willful and proven misappropriation

of any funds or property of the Client by the Consultant; (iv) the willful, continued and

unreasonable failure by the Consultant to perform duties assigned to him and agreed to by

him; and (v) the willful and proven misappropriation of the Client's work product or

confidential information without approval of the Client.

       It was only after the sale closed, the price adjustment was made, and Liberty Bankers

changed the way Continental Life calculated reserves, that Liberty Bankers became

dissatisfied. It then decided that it should have negotiated a more favorable deal and created

a litany of complaints against Mr. Lenhard. Over nine months after closing the sale, Liberty

Bankers demanded payment of approximately $1.8 million and terminated the Consulting

Agreement, claiming that Mr. Lenhard had fraudulently misrepresented Continental Life’s

reserves and certain portions of the financial statements. The alleged “systemic” errors

that Liberty contends existed in Continental’s system were specifically reviewed by the

Pennsylvania Insurance Department, Continental’s independent actuaries, and Liberty’s

chief actuary prior to the sale. Moreover, an independent actuary retained for this litigation

                                                 9
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 10 of 60 PageID 5177


has opined that Continental held reserves that were more conservative than necessary in

three ways that Liberty’s actuaries ignore, and that the correct calculation under state

Valuation Law is the aggregate reserve value, which was not appropriately analyzed by

Plaintiff’s experts leading to biased, unsubstantiated figures.

       Cognizant of the uphill battle it has in attempting to establish fraud, Continental

now tries to allege that Mr. Lenhard was terminated because he didn’t respond to an email

within two days, despite the fact that Mr. Lenhard performed all tasks he agreed to do as

required by the Consulting Agreement. Continental Life made 9 of the 36 payments and,

therefore, still owes Mr. Lenhard $756,000, plus interest.

       Mr. Lenhard seeks a declaration from this Court that the valuations performed

pursuant to the stock purchase agreement were proper and that Mr. Lenhard neither

breached the terms of that agreement, nor has he committed any “act of fraud” in

connection therewith or in connection with his consulting agreement with Continental Life.

Mr. Lenhard also asserts claims for breach of contract arising from Continental Life's

purported termination of the Consulting Agreement.


       e.     Summary of Lenhard’s Defenses:

       Mr. Lenhard’s defenses are: 1) the representations within the Stock Purchase

Agreement were accurate; 2) Mr. Lenhard did not have actual knowledge of any mistakes

in the financial statements as required by the Stock Purchase Agreement; 3) The reserves

were computed in accordance with Pennsylvania Standard Valuation Law; 4) the Post

Closing Agreement and Final Amount Agreement preclude Liberty Bankers from now


                                                 10
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 11 of 60 PageID 5178


claiming a different final amount; 5) Liberty’s claims are barred by failure to conduct due

diligence; 6) Liberty’s claim for breach of the Stock Purchase Agreement is subject to a

limitation of liability provision within the Agreement; 7) Liberty has not established that

any representation was made with knowledge that it was false, or made recklessly as a

positive assertion without any knowledge of its truth.           In fact, Mr. Lenhard’s

representations were made with the knowledge that the company’s reserves had been

independently audited for years by independent actuaries, including PwC, that the company

had regularly passed Pennsylvania Insurance Department exams, and that no one had ever

told him that the methods he was using violated of any law, or accounting practice; 8) Mr.

Lenhard did not breach the Consulting Agreement; 9) Continental suffered no damages for

any alleged breach of the Consulting Agreement.


2.     Statement of Stipulated Facts:

       1.     Continental was formed in 1957 with its principal offices in Upper Darby,

Pennsylvania.

       2.     Walter H. Lenhard, III (“Lenhard”) owned all of the issued and outstanding

stock Security Providers, Inc. (“SPI”) and Burlen Corporation (“Burlen”).

       3.     Burlen owned 100% of the outstanding stock of CLIC.

       4.     Steve Phillips, based in Rydal, Pennsylvania, acted as the accountant for

CLIC until the SPA.

       5.     LBLIC is an Oklahoma Insurance Company with its principal office in

Dallas, Texas.


                                               11
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 12 of 60 PageID 5179


        6.    Beginning in 2007, Lenhard and LBLIC began discussing a potential sale of

CLIC by Lenhard to LBLIC. The broker on behalf of LBLIC was an individual named

William Gibson (“Gibson”).

        7.    In October 2007, representatives of LBLIC met with Lenhard in

Continental’s offices in Upper Darby, Pennsylvania. As part of that meeting, Lenhard

showed representatives of LBLIC, CLIC’s system and how the AS400 worked.

        8.    After the meeting, LBLIC hired Dan Ellis an actuary to value the business of

CLIC.

        9.    Beginning in 2013 and 2014, Lenhard and LBLIC exchanged draft letters of

intent for the purchase of CLIC.

        10.   On February 15, 2013 LBLIC sent to Lenhard a Letter of Intent. Among

other things, Lenhard’s response stated that “The systems in place at Continental would

allow you to add your existing home service business into our system at very little cost

eliminating your expenses of administrating those policies. We have recently upgraded

our systems [the software and AS400 System] and are providing our agents a tablet to assist

in their collections. This allows them to send in their collections on the Internet. It also

supplies them with extensive policy information, which is updated each week. We have

given the demo of our system several times to your employees and I believe they will agree

it is a very good system.”

        11.   All information provided by Lenhard to LBLIC and its representatives,

Lenhard intended to LBLIC to receive and review in connection with negotiations to

acquire CLIC.

                                                12
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 13 of 60 PageID 5180


       12.    In July 2013 LBLIC sent to Lenhard a proposed letter of intent.

       13.    On January 20, 2014 LBLIC sent Lenhard a proposed letter of intent.

       14.    On or about February 25, 2014, Lenhard provided information to Gibson to

depict Continental’s profitability net of Lenhard related expenses.

       15.    On March 1, 2014, Lenhard counter-offered in response via a letter sent to

Gibson.

       16.    On June 25, 2014, LBLIC and Lenhard entered into a letter of intent which

specifically contemplated “due diligence by Liberty and that Liberty’s agreement and

approval was subject to the material accuracy and completeness of the information

heretofore and hereafter furnished to Liberty and the completion of the satisfactory ‘due

diligence review’ by representatives of Liberty.

       17.    In July 2014, Lenhard came to Dallas, and for the first time met with

LBLIC’s President, Bradford Phillips (“Phillips”), and its Chief Actuary, David Vrla

(“Vrla”) and other representatives in the first and only face-to-face meeting between

Lenhard and Liberty’s principal (the “Dallas Meeting”) concerning a potential sale by

Lenhard of his companies, including CLIC, to LBLIC.


       18.    Shortly after the Dallas Meeting, LBLIC requested further due diligence

information from Lenhard.

       19.    As set forth below, Lenhard provided source data to the outside actuaries for

them to determine the Closing Balance Sheet.

       20.    Lenhard extracted data and reports for LBLIC’s due diligence process.


                                                13
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 14 of 60 PageID 5181


       21.      Lenhard thereafter transmitted at least two boxes of due diligence

information in response to LBLIC for it to review and rely on in further negotiations for

the acquisition of CLIC.

       22.      Lenhard understood that LBLIC would review that information in connection

with negotiations for the acquisition of CLIC.

       23.      Lenhard authorized CLIC’s accountant, Steve Phillips, to confer with

Phillips at LBLIC to discuss non-actuarial financial information of CLIC.

       24.      Lenhard authorized CLIC’s actuary from PWC, Anthony Cavalier, to confer

with Phillips at LBLIC in connection with the ongoing negotiations for the purchase and

sale of CLIC.

       25.      The SPA generally provided that Liberty would acquire all of Lenhard’s

interest in Continental.

       26.      The purchase price was negotiated to be determined based upon certain

adjustments that were calculated utilizing a “closing balance sheet” as that term is defined

in the SPA.

       27.      In particular, adjustments were based upon any decrease in the statutory

capital and surplus of Continental between the Balance Sheet Date, as that term is defined

in the SPA, and December 31, 2013.

       28.      The SPA also contained certain material warranties and representations. In

particular, Paragraphs 2.05 and 2.06. Paragraph 2.05 provided as follows:




                                                 14
Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 15 of 60 PageID 5182




    29.    Paragraph 2.06 of the SPA provided as follows:

    2.06. Reserves. Except as disclosed on Schedule 2.06, to be delivered by Seller to
    Buyer in accordance with the provisions of Section 17.07 of this Agreement, all
    Reserves and other similar amounts with respect to insurance as established or
    reflected in the annual SAP financial statement of the Insurance Companies dated
    as of December 31, 2013 (including, without limitation, the reserves and amounts
    reflected respectively on lines 1 through 11 of page 3 of each of the annual financial
    statements of the Insurance Companies) were computed in accordance with
    commonly accepted actuarial standard consistently applied and are fairly stated in
                                             15
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 16 of 60 PageID 5183


      accordance with the NAIC applicable instructions and accounting practices and
      procedures manuals except to the extent that, to the Seller’s Actual Knowledge: (1)
      state law may differ, or (2) state rules or regulations require differences in reporting
      not related to accounting practices and procedures. The reserves shown in the 2013
      Financial Statement of the Insurance Companies properly reflect all claims, assets
      and set-offs required in accordance with generally accepted statutory reporting
      under the laws applicable of the Insurance Companies. Since the date of the 2013
      Financial Statement, there have been no transactions or events which would require
      an increase in any of the Insurance Companies’ reserves or which require reserves
      for items not considered in said 2013 Financial Statement, except as identified in
      Schedule 2.06 and which would not have a Material Adverse Effect on the business
      of the Insurance Companies.


      30.    Further, the SPA set forth certain obligations of the Companies, including

Continental, before Closing, including paragraphs 4.05 and 5.01, which provided as

follows:




                                                16
Case 3:16-cv-02417-N Document 98 Filed 08/31/19   Page 17 of 60 PageID 5184




                                      17
Case 3:16-cv-02417-N Document 98 Filed 08/31/19   Page 18 of 60 PageID 5185




                                      18
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 19 of 60 PageID 5186




       31.    And, the SPA contained certain obligations that Lenhard agreed to abide by

in Paragraph 8.01 and 11.02 as follows:




       32.    Also, as a consideration and condition of the execution of the SPA, the parties

agreed that at closing that Liberty would for itself and, upon acquisition, would cause

Continental to execute a consulting agreement with Lenhard which was conditioned on

closing the SPA.

       33.    As set forth below, Lenhard also provided the source data to the outside

actuaries for them to determine the Closing Balance Sheet and for extracting data and

reports for Liberty’s due diligence process.




                                                19
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19               Page 20 of 60 PageID 5187


       34.     By letter from Lenhard dated April 30, 2015, the parties agreed to a post-

closing price adjustment based upon variances in the Closing Balance Sheet.

       35.     As part of this April 30, 2015 letter, Lenhard agreed to a post-closing price

adjustment based on variances in the Closing Balance Sheet. In connection therewith,

Lenhard as Seller under the SPA was to deliver to Liberty a review of the adequacy of its

statutory    reserves   for   the   period   as   of   March     31,   2015,   performed    by

PricewaterhouseCoopers, LLP (“PWC”) or Alex Zeid.

       36.     The closing of the SPA occurred on April 30, 2015.

       37.     On or about May 4, 2015, Continental entered in a Consulting Agreement

with Alex Zeid to conduct the calculation of reserves as of March 31, 2015.

       38.     Lenhard was the President to CLIC as of March 31, 2015.

       39.     The Consulting Agreement provided that Lenhard perform services as

follows:

       Consulting Services

               Agreement to Consult. During the term of the Agreement, Consultant
               agrees to perform to the best of his ability the services, as set forth in
               subpart C of this paragraph 1 (the “Services”), for the Client, as its
               CEO, Bradford A. Phillips, or his designee may request.

               Place of Work. Consultant shall render the Services at such places
               and at such times as the Client and Consultant shall mutually agree
               upon.

               Services. During the term of this Agreement, Consultant agrees to
               perform, and Client agrees to retain and pay Consultant for, the
               following services:



                                                  20
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 21 of 60 PageID 5188


              Any and all consulting projects and duties mutually agreed upon by
              Client and Consultant with the Consultant’s primary purpose of
              maintaining and growing the sales force of Continental Life Insurance
              Company (“CLIC”), by providing historical and institutional
              knowledge and assisting with any and all administrative issues.

       40.    The Consulting Agreement was for a three-year term. But, it also provided

that it was terminable with cause, as follows:

              6.     Termination.

              With Cause. Consultant and Client agree that this Agreement may be
              terminated by the Client for “Cause” within the period of this
              Agreement, subject to the other terms of this section. Such
              termination shall be effective upon delivery of written notice to
              Consultant of the Client’s election to terminate this Agreement under
              this section. The term “for Cause” shall mean the termination of the
              Consultant’s services by the Client by reason of (i) the conviction of
              the Consultant of a crime involving moral turpitude by a court of
              competent jurisdiction; (ii) the proven commission by the Consultant
              of an act of fraud upon the Client or Client’s business interests; (iii)
              the willful and proven misappropriation of any funds or property of
              the Client by the Consultant; (iv) the willful, continued and
              unreasonable failure by the Consultant to perform duties assigned to
              him and agreed to by him; and (v) the willful and proven
              misappropriation of the Client’s work product or confidential
              information without approval of the Client.

3.     Contested Issues of Fact:

       A.     PLAINTIFFS’ CONTESTED ISSUES OF FACT

       1.     In the late 1980’s CLIC implemented a custom designed database (the

Software and AS400 System) which allowed CLIC to use all of its existing basic programs

on a new high machine.




                                                 21
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 22 of 60 PageID 5189


      2.     In the 1990’s CLIC implemented the handheld computer collection system

which used Telxon hardware. Lenhard wrote the software that ran on the Telxon’s

operating system.

      3.     Because of Y2K and the fact that IBM would no longer support Basic

computer language, CLIC upgraded the AS400 by purchasing a new operating system and

converting its programs to RPG. Brian Lenhard (Lenhard’s son) oversaw the rewriting of

all of the existing programs to the new language.

      4.     At the time of the rewrite, Lenhard was not involved. However, in 2000

Brian Lenhard left the company and Lenhard took over the software programing and

maintenance modifying some of the programs if required because of changes to CLIC

business.

      5.     As part of the AS400 system, CLIC had programs that computed the actuarial

values. With the help of a third-party company, DSS, Lenhard wrote many of the programs

for the AS400 system. The AS400 computer was tailored to the insurance business of

Continental which became one of the main benefits of CLIC and added value to CLIC.

      6.     Lenhard was the person most knowledgeable at CLIC to run new queries,

program new routines, extract data that wasn’t already set up as an extraction routine or

make changes to the database or software apartment from the routine operations, including

changing the way that it made calculations and/or printed out reports.

      7.     While he ran CLIC, Lenhard was responsible for establishing CLIC’s

accounting and financial systems.

      8.     Lenhard also programmed the AS400 software used for reserve calculations.

                                               22
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19          Page 23 of 60 PageID 5190


       9.     Until year end December 2014, the firm of PriceWaterhouseCoopers, LLP

(“PWC”) acted as the outside actuary for CLIC.

       10.    In July 2008, Lenhard engaged a P&C actuary to provide a report on the

valuation of the mutual company.

       11.    All information provided by Lenhard to LBLIC and its representatives,

Lenhard intended to LBLIC to receive and review in connection with negotiations to

acquire CLIC. Lenhard intended that LBLIC and its representatives rely upon all the

information about CLIC in connection with the negotiations to acquire CLIC.

       12.    On or about February 25, 2014, Lenhard provided information to Gibson to

depict Continental’s profitability net of Lenhard related expenses. Lenhard e-mailed that

document to Gibson at his email address prior to closing. Lenhard intended that the

information provided to Gibson on or about February 25, 2014 would be reviewed and

relied upon by Liberty in connection with negotiations in Dallas. This information, among

others, evidenced information regarding policies, and premium revenue from policies, in

force at Continental. Lenhard transmitted the information with the intent that it be

reviewed and relied upon by Liberty representatives in Dallas, Texas, with respect to a

potential purchase of Lenhard’s Companies, including Continental.

       13.    On March 1, 2014, Lenhard counter-offered in response via a letter sent to

Gibson. Lenhard intended that his counter-offer of March 1, 2014 be delivered in Dallas,

Texas to Brad Phillips for his review in Dallas.

       14.    In July 2014, Lenhard came to Dallas, and for the first time met with

LBLIC’s President, Bradford Phillips (“Phillips”), and its Chief Actuary, David Vrla
                                                   23
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 24 of 60 PageID 5191


(“Vrla”) and other representatives in the first and only face-to-face negotiations between

Lenhard and Liberty’s principal (the “Dallas Meeting”) concerning a potential sale by

Lenhard of his companies, including CLIC, to LBLIC.

      15.      At the Dallas Meeting, among other things, the following occurred:

            a. Lenhard discussed Continental’s financial information;
            b. there was discussion by Lenhard on the history of Continental, Lenhard's
               involvement in how he originally became involved with Continental and his
               purchase of Continental;
            c. Lenhard described how he ran Continental and its operations and Lenhard
               reviewed production, the agents and the list of agents that he had brought
               with him, the compensation structure, the types of products being sold, where
               they were sold, and the methods of collection;
            d. Lenhard represented that the software developed by him and his son was
               tailored to the insurance business of Continental and its affiliates;
            e. Lenhard represented that the software was leading cutting edge;
            f. that the software was utilized to calculate reserves; and
            g. Lenhard represented that the financial statements he provided to Liberty,
               which included Continental’s reserves, were true, accurate and complete.


      16.      Lenhard was responsible for providing the source data to the outside

actuaries for them to determine the Closing Balance Sheet.

      17.      Lenhard was responsible for extracting data and reports for LBLIC’s due

diligence process.

      18.      Lenhard authorized CLIC’s accountant, Steve Phillips, to confer with

Phillips at LBLIC to discuss non-actuarial financial information of CLIC. Lenhard

understood and anticipated that LBLIC would rely upon the information being conveyed

with respect to the propose transaction by CLIC’s accountant Steven Phillips to Brad

Phillips of LBLIC.



                                                 24
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 25 of 60 PageID 5192


       19.    Lenhard authorized CLIC’s actuary from PWC, Anthony Cavalier, to confer

with Phillips at LBLIC in connection with the ongoing negotiations for the purchase and

sale of CLIC. Lenhard understood and anticipated that LBLIC would rely upon the

information being conveyed with respect to the propose transaction by CLIC’s actuary

from PWC, Anthony Cavalier, to Brad Phillips of LBLIC.

       20.    In March 2015, Lenhard and Cavalier discovered a problem with the reserve

run that had a new category of policies that showed up and Lenhard did not initially reserve

them. The problem was fixed by March 19, 2015.

       21.    Lenhard had no face-to-face meetings with representatives of LBLIC

regarding the reserve calculation issue in the first quarter of March 2015.

       22.    On April 30, 2015, Lenhard as Seller and LBLIC as Purchaser entered into a

Stock Purchase Agreement (the “SPA”) effective as of December 2, 2014.

       23.    While he ran Continental, Lenhard was the sole person responsible for

establishing Continental’s accounting and financial systems.         He implemented the

Software and AS400 System and was the only person that could access that data.

       24.    Lenhard was also responsible for providing the source data to the outside

actuaries for them to determine the Closing Balance Sheet and for extracting data and

reports for Liberty’s due diligence process.

       25.    Because of this unique historical knowledge, Liberty agreed to retain

Lenhard as a consultant.

       26.    The Consulting Agreement was Lenhard’s idea and came at his request.



                                                25
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 26 of 60 PageID 5193


        27.    In connection therewith, Lenhard as Seller under the SPA was to deliver to

LBLIC a review of the adequacy of its statutory reserves for the period as of March 31,

2015.

        28.    The only source of underlying information available to determine the

statutory Reserves for Continental as of March 31, 2015 resided in electronic form in the

AS400 computer system which utilized proprietary software developed by Lenhard.

        29.    On April 30, 2015, Lenhard individually and CLIC entered into a Consulting

Agreement.

        30.    As part of the consulting agreement, Lenhard agreed to assist CLIC in any

and all consulting projects and duties mutually agreed upon by Client and Consultant and

with Consultant primary purpose of maintaining and growing the sales force of

Continental, by providing historical and institutional knowledge and assisting with any and

all administrative issues.

        31.    After the execution of the consulting agreement, Lenhard was requested to

and did provide consulting services to LBLIC or CLIC to facilitate is subsequent operations

or business.

        32.    Lenhard was requested to assist CLIC with respect to the calculation of

reserves for the purposes of closing the transaction and also helping to calculate the

reserves for year 2015 and the quarterlies before that.

        33.    By April 27, 2015, Lenhard understood that in connection with the closing

of the SPA that LBLIC was relying on the adequacy of the reserves on the balance sheet

date.

                                                26
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 27 of 60 PageID 5194


       34.    On or about April 27, 2015 PWC with the authorization of Lenhard provided

to LBLIC an email statement as to the adequacy of CLIC’s reserves.

       35.    However, PWC refused to calculate the reserves for the sale with LBLIC. As

a result, Lenhard recommended Alex Zeid (“Zeid”) to act as the actuary for the purposes

of calculating the reserves as of March 31, 2015.

       36.    After closing, in connection with the post-closing price adjustment

referenced above, after PWC refused to participate, Lenhard hired Alex Zeid (“Zeid”) an

independent actuary to evaluate the statutory reserves of Continental for reliance by

Plaintiffs.

       37.    Both before and after closing, Lenhard, was the only person who knew how

to access Continental’s data, including information regarding policies, policies in force and

reserves, from the Software and AS400 System.

       38.    As Lenhard was the sole person that had historical knowledge or ability to

extract information from the Software and AS400 System, his role was significant in terms

of “making any changes to the system, extracting data from the system, running programs

to pull reports from the system, preparing information that went to the accounting folks,

interpreting data and the like.” Because that knowledge was unique to Lenhard, Lenhard

agreed to provide the underlying data that Zeid would need to conduct an accurate

evaluation.

       39.    Lenhard was Zeid’s project manager in connection with the initial Zeid

evaluation and calculation of Continental’s reserves as of March 31, 2015.


                                                27
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 28 of 60 PageID 5195


        40.   Lenhard thereafter began providing Continental documents, which he

generated from the Software and AS-400 System, for Zeid’s evaluation and calculations

for use and reliance by Plaintiffs.

        41.   In connection with the with Zeid’s certification, Lenhard provided Zeid with

the current files for the MDO and life industrial business for the paid up active and ETI

files. Such information was provided in electronic form via email communications with

Zeid.

        42.   Lenhard personally gathered the information transmitted to Zeid.

        43.   Lenhard built the files and attached them to emails to Zeid.

        44.   In making his initial determination of reserves as of March 31, 2015, Zeid

“relied upon listings and summaries of policies in force and other relevant data such as paid

to dates and reinsurance ceded amounts prepared by Walter Lenhard, president of

Continental Life Insurance Company, as certified in the attached statement."

        45.   According to Zeid, he wasn’t going to audit Lenhard’s data. Instead, he was

to assume that the data Lenhard gave him was correct.

        46.   Lenhard sent Zeid 6 groups of policies regarding reserves prior to March 31,

2015 so Zeid could calculate the reserves: Industrial premium paying, industrial paid up,

industrial ETI, MDO premium paying, MDO paid up and MDO ETI. Lenhard himself

gathered that information and built the policy data files.

        47.   Lenhard’s affirmation was material to Zeid providing his report.

        48.   On July 14, 2015, having utilized the data and information provided by

Lenhard, and based on that information, Zeid provided Liberty with a statement of actuarial

                                                 28
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 29 of 60 PageID 5196


opinion as to Continental’s statutory reserves as of March 31, 2015. Zeid’s report

specifically referenced that the source of the information upon which he relied and that his

calculations were specifically contingent upon the certification of Lenhard.

       49.    Lenhard understood that Zeid’s opinions would be utilized and relied upon

by Plaintiffs in connection with the closing of the SPA and as to the true-up of reserves

called for by the SPA.

       50.    In connection with Zeid’s statement, Lenhard also provided Plaintiffs with a

Statement Of Opinion On the Accuracy Of the In Force Records. It provided, in part, as

follows:

        I, Walter Lenhard, President, Continental Life Insurance Company hereby affirm
that the listings, and summaries of policies inforce as of March 31, 2015, relating to data
prepared for and submitted to Alex Zeid in support of his actuarial opinion for Continental
Life Insurance Company as of March 31, 2015 were prepared under my direction and, to
the best of my knowledge and belief, are substantially accurate and complete. I affirm that
the data are the same as, or derived from, the records and other data which form the basis
of the statement for the quarter ended March 31, 2015.


       51.    Lenhard understood that Zeid’s opinions would be utilized and relied upon

in connection with the closing and the true-up called for in the SPA.

       52.    Lenhard also understood that Plaintiffs were going to rely upon his statement

of opinion on the accuracy of the in force records.

       53.    Representatives of Liberty did not provide any information to Zeid for the

purpose of his calculations and opinion and had no communications with him regarding

his work prior to his delivery of his opinion.




                                                 29
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 30 of 60 PageID 5197


       54.    After acquisition, it was Liberty’s plan that effective as of January 1, 2016,

it would cause the books of the companies it acquired from Lenhard, including Continental,

to be transferred to the software accounting platforms utilized by Liberty. In the interim,

it was contemplated that those companies, including Continental, would continue to utilize

the Software and AS400 System implemented by Lenhard.

       55.    Based upon Lenhard’s representations regarding the Software and AS400

System and his knowledge and experience with that System and agreement to provide

assistance with respect thereto under the Consulting Agreement, Liberty believed that was

a reasonable approach.

       56.    As a result, in order to prepare year-end financial statements for submission

to regulatory authorities in Pennsylvania for calendar year end 2015, Plaintiffs relied upon

Lenhard to extract and provide data and information from the existing software systems

and Lenhard performed these services under the terms and provisions of the Consulting

Agreement referenced hereinabove. This information was in turn utilized by Zeid to

determine, among other things, the amount of reserves to be reported under applicable

Pennsylvania law. This work was completed during January and February of 2016.

       57.    In connection with same, Lenhard, as Continental’s consultant, signed a

Certification of Inforce Records as of December 31, 2015 in which he affirmed that the

listings and summaries of policies in force as of December 31, 2015 were accurate and

complete (the “Lenhard Certification”).

       58.    Toward the end of 2015, Liberty began the process of converting the in-force

policy information kept and maintained on the AS400 computer system to its computer

                                                30
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 31 of 60 PageID 5198


system which utilized a third-party vendor software used throughout the insurance

industry, known as Quiklife.

       59.    By January 2016, Lenhard was assisting CLIC and the management in

completing the year-end financial reporting for CLIC for calendar year 2015 pursuant to

his Consulting Agreement with CLIC.

       60.    The data ultimately converted was for year-end 2015. No attempt has ever

been made by LBLIC to convert the data as of March 31, 2015 into the Quiklife system.

       61.    Lenhard was terminated by Continental “for cause” as defined in paragraph

6a of the Consulting Agreement.

       62.    During the process of converting year-end 2015 data, numerous problems

were discovered in the underlying information as processed by Lenhard vis-a-vis the

AS400 computer and proprietary software that he provided to Zeid to underlie the

calculations that he understood LBLIC was to rely on.

       63.    During this process, Vrla specifically communicated with Lenhard to gain

his assistance in the process of understanding and resolving the issues.

       64.    Lenhard was provided detailed information regarding the nature of the errors

and was specifically requested to provide underlying data, information and reports from

the AS400 computer system about such issues and errors.

       65.    On January 4, 2016 Zeid advised Lenhard that there was a difference in the

inforce between September 30, 2015 and December 31, 2015.

       66.    In early January 2016, Lenhard transmitted information to be utilized by

CLIC and Zeid in calculating reserves for December 31, 2015.

                                                31
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 32 of 60 PageID 5199


       67.     CLIC and Zeid utilized the information provided by Lenhard to calculate

reserves as of December 31, 2015.

       68.     Toward the end of January, Lenhard was requested to provide and provided

additional information to be utilized to calculate reserves as of December 31, 2015.

       69.     On or about January 29, 2016, Vrla on behalf of CLIC requested Lenhard to

provide additional information to a listing outstanding actuarial items.

       70.     Lenhard responded to the request for outstanding actuarial items by in part

delivering to Zeid and by providing additional files and information on or about February

6th and 7th.

       71.     On February 8, 2016 Vrla sent an email to Lenhard advising that they were

not able to match the valuation output policy records with the new admin system policy

records.

       72.     On January 29, 2016 Vrla emails Lenhard advising of the files that are still

outstanding.

       73.     On February 5, 2016 Vrla requested runs on Chesapeake Policies from

Lenhard. Such files were provided on February 6, 2016.

       74.     On February 16, 2016 Vrla sent an email to Lenhard requesting that Lenhard

review the deferred premium and provide additional information.

       75.     On February 19, 2016 Vrla sent another email to Lenhard following-up on

his request of February 16th.

       76.     Lenhard finally responded to Vrla’s request for February 16, 2016 on

February 20, 2016.

                                                32
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 33 of 60 PageID 5200


        77.   On February 17, 2016 Cavalier emailed Lenhard regarding the CLIC Asset

Adequacy memorandum and requested his permission to provide to Zeid.

        78.   On February 22, 2016 Zeid requested that Lenhard execute a Statement of

Opinion on Accuracy of In Force Records. However, Lenhard advised that he was a

consultant who prepared the data files for the December 31, 2015 statement and submitted

those files to Alex Zeid for preparing the reserves and therefore could not affirm anything

else.

        79.   On February 22, 2016 Vrla transmitted a revised Certification of Inforce

Records for Lenhard signature.

        80.   On February 22, 2016 Alex Zeid submitted his Statement of Actuarial

Opinion Reliance Letter for statutory reserves as of December 31, 2015.

        81.   On February 23, 2016 Lenhard sent an email to Howell regarding policies

that were missing from the reserve file sent to Alex Zeid. He further advised that he used

a “qry” to ask for all active policies yet many were missing.

        82.   On February 23, 2016 Vrla sent an email to Lenhard and Zeid regarding the

3,236 policy numbers that were not found in the Alex Zeid reserve valuation seriatim file

and requesting additional information from Lenhard and Zeid regarding the missing files.

        83.   On February 24, 2016 Vrla requested that Lenhard check again to insure that

the due and deferred premium run picked up all of the policies.

        84.   On February 24, 2016 Vrla inquired as to whether policy loans were being

double counted impacting the loans on surplus/income.



                                                33
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19              Page 34 of 60 PageID 5201


       85.       On February 24, 2016 Lenhard email requested by email that “his Qry

program had second page of criteria which said not to include the policy if it had a reported

reserve of 0”.

       86.       On February 24, 2016 a teleconference was held between Vrla, Zeid and

Lenhard.

       87.       On February 24, 2016 emailed advising that based upon the current reporting

(having both an asset for a policy loan and a reduction in reserve liability for the same loan)

would be double-counting.

       88.       On February 24, 2016 Vrla emailed Lenhard that they needed to address the

issue pertaining to the March 31, 2015 balance sheet as well. No response was provided

by Lenhard.

       89.       On February 24, 2016 Vrla emailed Lenhard requesting confirmation and

verification of information.

       90.       On February 25, 2016 McCaul emails regarding the due and deferred

premiums and requests information from Lenhard.

       91.       Lenhard advised that he would check the following day.

       92.       On February 25, 2016 Vrla emails Lenhard providing a listing of information

needed that was still outstanding.

       93.       On February 25, 2016 Lenhard advised that he will rerun the report and

exclude the ETI.

       94.       Also on February 25, 2016 Vrla sent an updated list of items and questions

still pending response from Lenhard.

                                                 34
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 35 of 60 PageID 5202


       95.    On February 29, 2016 Vrla emailed Lenhard that they were still waiting on

the Due and Deferred run without ETI policies, including seriatim, to balance. No response

was provided by Lenhard.

       96.    On March 1, 2016 Lenhard responded that he had “no ability to do the active

due and deferred with a Seriatim listing.”

       97.    On March 7, 2016 Vrla emailed advising of the problems that had been

identified with respect to the December 31, 2015 audit reserves. No response was made by

Lenhard to the email.

       98.    On March 9, 2016 emails were exchanged between Vrla and Zeid copying

Lenhard regarding the problems that had been identified. However, Lenhard provided no

response.

       99.    When he became non-communicative, he was terminated as a consultant in

early March 2016.

       100.   On March 30, 2016 Zeid provided a Statement of Actuarial Opinion Reliance

Letter regarding the Statutory Reserves as of December 31, 2015.




       101.   After the reserves were correctly calculated for year-end 2015, Vrla

determined to investigate the reserve calculations performed by Zeid in the summer of

2015 to see if those calculations likewise had similar errors that were uncovered in the

process of completing the year-end calculations.




                                               35
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19              Page 36 of 60 PageID 5203


       102.   As a result, Vrla obtained from the AS400 computer system the Continental

AS400 master file as of March 31, 2015. Vrla then made changes or extracts from those

files to adjust for the errors and omissions similar to those as uncovered with respect to the

year-end calculations and forwarded those files and information to Zeid, requesting that

Zeid redo his work from the summer of 2015.

       103.   The information that Vrla provided to Zeid on April 21, 2016 included in an

Excel graph that Vrla prepared for and forwarded to Zeid along with instructions to

recalculate the reserves for Continental as of March 31, 2015 using the Master File. The

Graph depicted LW (Lapse Waiting) policies that were put by Vrla into either the ETI or

Premium Paying buckets for the purpose of recalculating the reserves.

       104.   When Lenhard represented to Liberty that "we put policies in arrears in ETI

when computing the reserves" that was only half true and misleading. Anyone, including

Vrla, would correctly interpret that as putting the purple policies completely in the ETI

bucket. But in fact, many of these policies had policy loans which were NOT converted

into ETI policies, as Lenhard had stated, in that the policy loan remained an asset on

Continental’s balance sheet. ETI policies should not have a policy loan asset. So, Zeid in

his initial Statement of Actuarial Opinion dated July 14, 2015 based on the information

provided by Lenhard, and relied on by Liberty, when he "put the policies in ETI", they

actually subtracted the policy loans from reserves.     This amounted to double counting

amounting to an error of approximately $220,556.

       105.   Likewise, Lenhard’s statement that "we put policies in arrears in ETI when

computing the reserves," was only half true and misleading because anyone, including

                                                 36
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 37 of 60 PageID 5204


Vrla, would correctly interpret that as putting the purple policies completely in the ETI

bucket. But, instead, due and deferred premiums were still being held as an asset on these

policies. An ETI policy cannot be reserved as if premiums have ceased have due and/or

deferred premiums. This error amounted to roughly $515,155.

      106.   There were also problems with the policies depicted on the Graph, and

Lenhard’s statement that "we put policies in arrears in ETI when computing the reserves."

The first problem, pertaining to policy loans, amounted to an error pertaining to some of

the policies of roughly $237,006. The second problem, involving due and deferred

premiums still being held as an asset, amounted to an error of roughly $515,155 policies.

      107.   Further, Lenhard’s statement that "we put policies in arrears in ETI when

computing the reserves," also was misleading in that the policies were assumed to be in

arrears, when in fact they were NOT. This is the Grace Period error. It is notable that

reserving these policies as ETI only reduced the PP reserves by approximately 20%. This

error amounted to roughly $225,693.

      108.   Lenhard led LBLIC down the wrong path by saying "we put policies in

arrears in ETI when computing the reserves". If Lenhard’s statement was true, there would

have been no LW problems with Continental’s initial Statement of Actuarial Opinion dated

July 14, 2015, (based on data provided by Lenhard) which LBLIC relied on.

      109.   Based on the corrected data and information provided by Vrla, Zeid

recalculated the reserves as of March 31, 2015 and issued a new Statement of Actuarial

Opinion dated July 7, 2016. As a result, it was discovered that the information Lenhard



                                               37
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 38 of 60 PageID 5205


provided to Zeid from the Continental AS400 Computer and Software for the initial

calculation of reserves as of March 31, 2015, among other things:

       a.     Misrepresented the number of policies and omitted 2,911 policies;

       b.     Did not include an entire in force policy;

       c.     Incorrectly classified 426 policy loans as extended term insurance
              policies (“ETI”);

       d.     Included calculation errors;

       e.     Misrepresented 1,910 policies as ETI without policy loans that were
              still in their grace period and should have been classified as premium
              paying policies;

       f.     Overstated advanced premiums;

       g.     Double counted policy loans which showed up as both receivables on
              the assets side of the balance sheet and also used to reduce the ETI
              reserves;

       g.     Misrepresented policies as paid to date when they should have
              included information regarding date last paid.

       110.   The reserves calculated based on the correct data from Liberty amounted to

$20,646,495. The reserves based on the inaccurate information provided by Lenhard

amounted to $18,820,057. The difference was $1,826,438. As a result, Liberty caused

Continental to restate its financial statements and was compelled to infuse $1.8 million into

Continental to avoid statutory insolvency.

       111.   Plaintiffs’ expert, Glen Tobleman, based on an independent reserve and

valuation net premium calculation, a review of Zeid’s actuarial opinions and a review of

the Independent Auditor’s Report for year-end 2015, among other things, concluded that

Continental’s originally reported statutory capital and surplus for the quarterly period

                                                38
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19                 Page 39 of 60 PageID 5206


ending March 31, 2015 was overstated by approximately $1.715 million under statutory

accounting principles. There were two overarching issues responsible for most of the

$1.715 million adjustment: 1) premium paying policies incorrectly treated as extended

term (“ETI”); and 2) accounting treatment inconsistencies.

       112.       The financial impact of these two overarching issues is addressed below in

greater detail.

       113.       Life insurance policies issued in the United States are subject to the Standard

Nonforfeiture Law (SNFL) for Life Insurance. The SNFL provides guidance regarding the

minimum cash surrender value for life insurance contracts.

       114.       The life insurance contracts offered by Continental offer the policyholder the

right to receive cash when he surrenders, although the default nonforfeiture option is

extended term insurance. In other words, unless the policyholder requests a cash option,

CLIC will provide ETI coverage to the policyholder.

       115.       CLIC’s life insurance contracts also provide the policyholder the ability to

borrow against their policy cash value at a loan rate specified in the contract. If loan interest

is not paid, the policy loan increases with interest.

       116.       The policy loan is paid directly to the policyholder; it represents real dollars

paid to the policyholder. If a policyholder does not pay due premiums by the end of the

grace period, then, a) the policyholder has a receivable from the insurance company equal

to the cash surrender value; and, b) the policyholder has a payable to the insurance company

equal to the policy loan. In practice, the two are netted and the insurance company uses the



                                                     39
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19               Page 40 of 60 PageID 5207


net cash value (cash value minus the loan) to calculate the net amount payable to the

insured. Note that the loan is terminated under this arrangement.

        117.   In the 3/31/2015 quarterly financial statement, CLIC appropriately deducted

the policy loan from the cash value to determine the ETI nonforfeiture benefit due to

policyholders whose coverage lapsed due (primarily) to non-payment of premium.

However, CLIC continued to reflect the policy loan as an asset on these contracts. It is

improper to reduce the liability to reflect the policy loan and still post the loan as an asset.

        118.   At March 31, 2015, CLIC originally reported policy loans in the amount of

$1,339,211. After correcting for this accounting error, contract loans were restated to

$1,118,655, reducing statutory capital and surplus by $220,556.

        119.   There were in force policies ignored, classified as terminated by CLIC.

        120.   There were over 2,800 inforce CLIC policies that were not reserved in the

original 3/31/2015 valuation.

        121.   The mean reserve calculated for these contracts was $111,140 at March 31,

2015.

        122.   The net due and deferred premium adjustment for these contracts was

$38,018, so the net reserve adjustment is $73,122.

        123.   There were misclassified ETI policies with policy loans.

        124.   The original CLIC reserve calculation treated some policies still in their

grace period as if they were lapsed.

        125.   In the absence of errors that will be outlined below, if a premium paying

policy converts to ETI, there should be several adjustments: a) Due and deferred premium

                                                  40
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 41 of 60 PageID 5208


– Will fall to zero because the policy is paid up; b) Policy loan – Netted against cash

surrender value, drops to zero; c) Mean reserve – Converts from premium-paying reserve

to a paid up ETI reserve. 426 policies were in their grace period and should have been

accounted for as premium paying policies.

       126.   There were three major accounting errors in the original 3/31/2015 valuation:

1) Due and deferred premiums were still counted; 2) Policy loans were still admitted; and

3) Although the policy loan was appropriately netted against the cash value, there was an

error in the ETI reserve calculation that materially understated the correct reserve.

       127.   When CLIC calculated the liabilities were calculated, they were handled as

if the policy had lapsed. But on the asset side, the policies were treated as if they were

premium paying. The methodology employed overstated the Company’s capital and

surplus under statutory accounting principles.

       128.   CLIC’s ETI calculation assumed that all ETI contracts represented one unit

of coverage. The average size of the ETI contracts was closer to $8,000, so the reserve

calculated was only 1/12th of what it should have been.

       129.   Adjusting for the errors listed above, the net reserve adjustment is $285,205.

       130.   In addition, policy loans were double-counted in the amount of $237,006.

The total accounting error associated with these contracts is $522,211.

       131.   CLIC contracts that had policy loans prior to converting to Extended Term

Insurance had the same “coverage” issues as the policies mentioned above.




                                                 41
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 42 of 60 PageID 5209


       132.   An adjustment was made to determine the death benefit net of the policy

loan, but the units of coverage was assumed to always equal one, thus materially

understating the correct reserve.

       133.   When a contract converts to extended term, the ETI death benefit is reduced

by the amount of the policy loan.

       134.   Because the units of coverage error for contracts that had a policy loan when

they converted to ETI, the ETI reserve at 3/31/2015 increased from $25,255 to $214,588,

an increase of $189,333.

       135.   There are also net reserve adjustments if the contract does not have a policy

loan. CLIC’s ETI calculation used the correct number of units to calculate the ETI reserve.

However, the contracts should have been reserved as premium paying policies. The

adjustments are listed below:

       1) ETI Reserve calculated by CLIC at 3/31/2015 $1,304,116

       2) Premium paying reserve re-calculated at 3/31/2015 $1,602,569

       3) Net due and deferred premium re-calculated at 3/31/2015 113,918

       4) Net Reserve re-calculated at 3/31/2015 [(3) – (2)] $1,488,651

       5) Adjustment to Net Reserve at 3/31/2015 [(4) – (1)] $184,535

       136.   In the recalculation, the Date of Last Payment was used as the Paid To Date,

resulting in the following adjustment at 3/31/2015: Adjustment to statutory mean reserve

$97,776; Adjustment to net due and deferred premium $40,088; Adjustment to Net reserve

$57,688.



                                               42
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 43 of 60 PageID 5210


       137.   There were two major adjustments required to correct the net due and

deferred premium asset. First, CLIC inappropriately carried a due and deferred premium

asset on ETI policies. Secondly, CLIC overestimated the net valuation net premium by

applying too high a percentage to the gross due and deferred premium. On a combined

basis, these two items account for a downward revision of the net due and deferred

premium by $520,510.

       138.   Mean reserve errors – There were minor adjustments necessary to the mean

reserves associated with the estimated valuation net premiums. The total impact was a

minor reduction to the reserves equal to $18,461 to the benefit of the Seller.

       139.   Advanced premium – The liability for premiums received in advance was

reduced by $33,722 as part of the re-calculation. Note that this change benefits Lenhard.

       140.   Whether Lenhard breached paragraphs 2.05, 2.06, 4.05, 5.01, 8.01 and/or

11.02 of the SPA as well as the post-closing obligations in the letter dated April 30, 2015.

       141.   What sum of money, if paid now in cash, would fairly and reasonably

compensate Liberty for its damages that resulted from Lenhard’s failure to comply with

the SPA?

       142.   Whether Lenhard committed fraud against Liberty in connection with

representations and warranties he made in the SPA?

       143.   Whether Lenhard fraudulently induced Liberty into entering into the SPA by

representations and warranties he made in the SPA?

       144.   What sum of money, if paid now in cash, would fairly and reasonably

compensate Liberty for its damages that resulted from such fraud?

                                                43
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 44 of 60 PageID 5211


       145.    Whether there is clear and convincing evidence that the harm to Liberty

caused by Lenhard’s conduct resulted from fraud.

       146.    Whether there is clear and convincing evidence that the harm to Liberty

caused by Lenhard’s conduct resulted from gross negligence.

       147.    What sum of money, as a result of the fraud, should be assessed against

Lenhard and awarded to Liberty as exemplary damages?

       148.    Whether Lenhard breached paragraph 1 of his Consulting Agreement with

Continental.

       149.    What sum of money, if paid now in cash, would fairly and reasonably

compensate Continental for its damages that resulted from Lenhard’s failure to comply

with the Consulting Agreement?

       150.    Whether Lenhard committed fraud against Continental after he became its

consultant.

       151.    Whether Lenhard fraudulently induced Continental into entering into the

Consulting Agreement.

       152.    What sum of money, if paid now in cash, would fairly and reasonably

compensate Continental for its damages that resulted from such fraud?

       153.    What sum of money, if paid now in cash, would fairly and reasonably

compensate Continental for its damages that resulted from Lenhard’s fraudulent

inducement?

       154.    Whether there is clear and convincing evidence that the harm to Continental

caused by Lenhard’s conduct resulted from fraud.

                                               44
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 45 of 60 PageID 5212


       155.   Whether there is clear and convincing evidence that the harm to Continental

caused by Lenhard’s conduct resulted from gross negligence.

       156.   What sum of money, as a result of the fraud, should be assessed against

Lenhard and awarded to Continental as exemplary damages?

       157.   What sum of money, as a result of the fraudulent inducement, should be

assessed against Lenhard and awarded to Continental as exemplary damages?

B.     DEFENDANT’S CONTESTED ISSUES OF FACT

       1.     Prior to the sale of Continental to Liberty, Liberty engaged in negotiations

and due diligence for years. Liberty and Mr. Lenhard began negotiations for the sale of

Continental to Liberty beginning in 2007. Liberty and Mr. Lenhard continued discussing

the potential sale of Continental on occasion from 2008 through 2013. Liberty retained its

own actuary, Dan Ellis, shortly after meeting with Mr. Lenhard in October 2007.

       2.     In 2014, when negotiations for the sale of Continental became more serious,

Liberty performed due diligence on the sale: “We requested a number of documents. We

requested a meeting in Dallas. We requested – we sent an extensive due diligence

checklist. And ultimately, Mr. Lenhard came to meet with us and delivered a – came to

meet with us and delivered an initial set of due diligence documents to us…”

       3.     Mr. Lenhard was given a full due diligence list at his October 2014 meeting

with Liberty’s representatives: Brad Phillips (President of Liberty Bankers), David Vrla

(Liberty’s chief actuary), and Mike Simard (head of marketing for Liberty’s life products.)

Mr. Lenhard provided financial statements at the October 2014 meeting; while Mr. Phillips



                                               45
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19              Page 46 of 60 PageID 5213


claims that Mr. Lenhard did not discuss the reserves, he does admit that information on the

reserves was provided.

       4.     David Vrla, Continental’s chief actuary, testified that he did not look closely

at the reserves calculations. On September 9, 2014, Mr. Vrla sent an e-mail to Brad Phillips

stating that Tony Cavalier, the PriceWaterhouse Cooper actuary for Continental Life, told

him “Reserves are adequate and calculated in accordance with the SVL [Standard

Valuation Law].” Mr. Vrla never reviewed any of the examination reports of Continental

by the Pennsylvania Department of Insurance, nor could he identify anyone at Liberty who

did.

       5.     The Stock Purchase Agreement notes: “No representations are made by any

party except as specifically set forth in this Agreement.” (Id. at ¶11.01.)

       6.     Mr. Zeid’s statement of actuarial opinion on the statutory reserves of

Continental Life Insurance Company as of March 31, 2015 calculated that Continental’s

reserves were $711,952 less than what they should have been.

       7.     Alex Zeid calculated Continental’s reserves “for the next couple quarters”

without issue. By letter dated August 5, 2015, Mr. Lenhard and Liberty Bankers agreed

on the “Final Amount” for the purchase price in accordance with the Stock Purchase

Agreement and Post Closing Agreement (the “Final Amount Agreement”).

       8.     On April 30, 2015, in accordance with Article 10 of the Stock Purchase

Agreement, Mr. Lenhard and Continental Life entered into a consulting agreement

(“Consulting Agreement”).



                                                 46
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 47 of 60 PageID 5214


       9.     The Consulting Agreement provides that: “During the term of this

Agreement Consultant [Mr. Lenhard] agrees to perform, and Client [Continental Life]

agrees to retain and pay Consultant for, the following services: “Any and all consulting

projects and duties mutually agreed upon by Client and Consultant…”

       10.    The Consulting Agreement sets forth a three-year term commencing April

30, 2015.

       11.    Under the terms of the Consulting Agreement, Continental must pay Mr.

Lenhard a fee of $28,000 each month during the effective period.

       12.    The crux of the disagreement as to how reserves were to be calculated for

Continental is the manner in which Continental historically held reserves for a category of

policies that Continental termed “Lapsed Waiting” or “LW.” According to Mr. Vrla,

Liberty’s chief actuary, “We realized that much of the problem significantly was the LW

status policies.”

       13.    Continental historically treated policies that were in default because the

policyholders had not paid premium in a special category it termed “Lapse Waiting”.

       14.     According to Mr. Vrla, who became aware of the Lapsed Waiting category

during Liberty Bankers’ due diligence into Continental: “in this market the policy owners

frequently do not continue paying on a policy. So they may pay double this month and

nothing next month and half the next month and double – but what’s important is that it

accumulates to be what they owe. They paid what they owe. . . So we accept that as – as,

okay, that’s not a problem.”



                                               47
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 48 of 60 PageID 5215


       15.    Mr. Vrla knew that the Pennsylvania Department of Insurance flagged

Continental’s use of LW status in its annual examination in 2005, and allowed Continental

to continue using LW status.

       16.    The Pennsylvania Insurance Department examinations did not note any

errors in how Continental’s reserves were calculated.

       17.    Continental has been in business over 20 years, domiciled in Pennsylvania

and thus subject to the insurance laws of that state and regulations promulgated and

enforced by that State’ Insurance Commissioner and Department.

       18.    Continental’s annual financial statements had been audited, without

qualification, by qualified accounting firms while its actuarial reserves had been certified,

without qualification, by qualified actuaries employed by what is now known as

PricewaterhouseCoopers.

       19.    During the time period prior to the acquisition, Continental was also subject

to several routine periodic financial examinations by the Pennsylvania Insurance

Department, who also reviewed all of Continental’s statutory annual year-end financial

statement filings, without finding any problems that would require restatement of any

annual statement.

       20.    Further, these annual financial statements were submitted to and accepted by

the Pennsylvania Insurance Department without disclosures of “permitted practices”

surrounding the calculation of reserves.




                                                48
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 49 of 60 PageID 5216


       21.    Mr. Vrla testified that he had no reason to believe that Mr. Lenhard changed

the data in the AS400 for the specific purpose of something to do with the transaction of

the sale of Continental Life.

       22.    Plaintiffs retained an actuarial expert, Glenn A. Tobleman, to opine on the

amount it believes the statutory capital and surplus were overstated.

       23.    In Continental’s system, premium-paying policies were converted to ETI as

of 11:59 pm on the last day of the grace period when reserves were calculated, because the

policy lapsed at midnight.

       24.    Mr. Tobleman contends that this is an error, because he assumes the only

correct way to calculate policy reserves during the policy’s grace period is to treat the

policy as being actively in force.

       25.    In contrast, Mr. Lenhard’s actuarial expert, William Horbatt, opines that,

although a policy in its grace period appears to be the same as a premium paying policy

since the death benefit normally remains the same, it is not. For example, the cash surrender

value during the grace period is normally based on the non-forfeiture benefit’s cash

surrender value rather than a premium-paying policy’s cash surrender value.

       26.    Mr. Horbatt opines that Continental’s approach of using ETI reserves during

the grace period is reasonable, and in fact is more accurate than the treatment Mr. Tobleman

contends Continental was required to follow, because policies normally have a premium

due date on the first day of each month and the valuation at month ends like March 31 are

calculated using files up to date at the end of that day.



                                                 49
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19              Page 50 of 60 PageID 5217


       27.    Any policyholder paying their overdue premium after the company has

closed for the day and the file has closed will have their policy fully lapsed because the

payment would be received no earlier than the next day, after the grace period has expired.

       28.    Mr. Tobleman also indicates that there was an error with Continental’s

administrative system’s use of a Date Last Paid (DLP) entry as opposed to a Paid to Date.

The only area where the paid to date is used is to determine whether the policy is an in-

force, premium paying policy, a lapsed policy, or a policy in its grace period. Since

Continental’s practice was to assign a first of the month premium date, the month of the

paid to date is the same as the month of the last premium paid date. In either case the policy

is in force during this month, will enter its grace period at the beginning of the next month

if no further premium is paid during this month, and will lapse at the end of the next month

if no premium is paid before the end of the next month. Accordingly, there is no monetary

error related to Continental’s system utilizing a “Date of Last Payment”.

       29.    Mr. Tobleman explained that this difference in how policies were

characterized resulted in fewer policies being considered in force as of the date of the

adjustment, thus an incorrect and lower calculation of the necessary reserves.            Mr.

Tobleman does not identify what policies were allegedly missing or mischaracterized.

       30.    Mr. Tobleman and Mr. Horbatt agree that with respect to statutory liabilities,

“Continental reduced their liability by the amount of the policy loan but continued to carry

the policy loan as an asset.” Mr. Tobleman and Mr. Horbatt agree that this is not an error

with respect to the calculation of reserves, but an error to include deferred premiums and

policy loans on extended term insurance policies as assets in the balance sheet.

                                                 50
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 51 of 60 PageID 5218


       31.    Continental’s outside accountant, Steven Phillips, and Mr. Lenhard never

discussed that if the loans were being used to reduce liability on reserves, they should not

be carried as an asset.

       32.    There is no evidence that Mr. Lenhard had actual knowledge that it was an

error to carry the policy loans as an asset.

       33.    According to Mr. Horbatt, auditors and appointed actuaries opine on

company financials following the common sense concept that deficiencies in reserves for

some policies may be offset by excesses in reserves for other policies as long as the total

reserves equal or exceed the statutory minimum values in accordance with the SVL.

       34.    Per Mr. Horbatt, when calculated in accordance with Pennsylvania Standard

Valuation Law, there are three ways in which Continental historically used reserves that

were much more conservative than necessary, which would serve as an offset for any areas

where Continental used reserves that were allegedly deficient.

       35.    For example, Continental frequently used lower discount rates than the

interest rate permitted by Pennsylvania law, so its policy reserves were consistently higher

than the legal minimum.

       36.    In addition, Continental frequently used older mortality tables than was

required, with higher early deaths, which generated higher policy reserves than the legal

minimum.

       37.    Finally, Continental used the “net level premium” methodology to calculate

policy reserves, as opposed to the Pennsylvania approved “commissioners reserve

valuation method”, which generates lower policy reserves. As a result of these built in,

                                                51
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19            Page 52 of 60 PageID 5219


over-conservative bases, Continental’s premiums were higher than the legal minimum in

over 62% of Continental’s policies. In contrast, the discount rate was less than the

minimum in less than 3% of policies. In the remaining policies, the discount rate was equal

to the legal minimum.

       38.    Mr. Tobleman did not recalculate reserves on Continental’s entire portfolio

of contracts in strict accordance with Pennsylvania’s minimum policy reserve standards in

order to conclude whether there was offsetting differences for any purported deficiencies

in reserves such as these. As a result, his opinions about the values of the reserves are

misleading, biased, and inaccurate, and not calculated in accordance with Standard

Valuation Law and the Stock Purchase Agreement.

       39.    In the Termination Letter, Mr. Phillips falsely states that Mr. Lenhard

committed an “act of fraud on the Company.” Per the Termination Letter, this statement

was based upon two “independent” actuaries assessment of the reserves.

       40.    In addition to purportedly terminating the Consulting Agreement,

Continental Life stopped making the required monthly payments to Mr. Lenhard pursuant

to that agreement, with the last payment being made in January of 2016. At the time of

termination, Continental owed Mr. Lenhard $756,000 in unpaid consulting fees.



4.     Contested Issues of Law

       A.     Plaintiff’s Contested Issues of Law

       1.     Whether Lenhard’s declaratory judgment is an impermissible mirror-image

action seeking coercive relief.

                                               52
    Case 3:16-cv-02417-N Document 98 Filed 08/31/19              Page 53 of 60 PageID 5220


        2.     The meaning and effect of provisions of the SPA including in particular

paragraphs 2.05, 2.06, 4.05, 5.01, 8.01, and 15.02 to the extent that they are not ambiguous.

        3.     The meaning and effect of provisions of the Consulting Agreement in

particular paragraphs 1 and 6a to the extent that they are not ambiguous.

        4.     Whether, if both Lenhard and Liberty and/or Continental recover, Liberty or

Continental is entitled to a right of offset or a right of setoff.

        5.     That the SPA is governed by Pennsylvania law.

        6.     Whether, under Pennsylvania law, the elements of a breach of contract are:

1) the existence of a contract; 2) a breach of the contract; and 3) resultant damages. 2

        7.     Whether Lenhard breached paragraphs 2.05, 2.06, 4.05, 5.01, 8.01 and 11.02

of the SPA as well as the post-closing obligations in the letter dated April 30, 2015.

        8.     Whether Liberty is entitled to recover damages of $1,000,000.00 from

Lenhard on Liberty’s breach of contract claim.

        9.     Whether Liberty is the prevailing party and is entitled to attorneys’ fees under

the SPA and is entitled to move for such fees in accordance with Fed. R. Civ. P. 54(d)(2).

        10.    That Liberty’s fraud and fraudulent inducement claims are governed by

Texas law. 3

        11.    That the elements of common law fraud under Texas law are: (1) that a

material representation was made; (2) the representation was false; (3) when the



2
  See Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C.,
635 Pa. 427, 445, 137 A.3d 1247, 1258 (2016).
3
  See D.E. 58.
                                                   53
    Case 3:16-cv-02417-N Document 98 Filed 08/31/19               Page 54 of 60 PageID 5221


representation was made, the speaker knew it was false or made it recklessly without any

knowledge of the truth and as a positive assertion; (4) the speaker made the representation

with the intent that the other party should act upon it; (5) the party acted in reliance on the

representation; and (6) the party thereby suffered injury. 4

         12.     That, under Texas law, fraudulent inducement claims require plaintiff to

prove a misrepresentation; that defendant knew the representation was false and intended

to induce plaintiff to enter into the contract through that misrepresentation; that plaintiff

actually relied on the misrepresentation in entering into the contract; and that plaintiff's

reliance led to plaintiff to suffer an injury through entering into the contract. 5

         13.     Whether Lenhard committed fraud against Liberty in connection with

representations and warranties he made in the SPA.

         14.     Whether Lenhard fraudulently induced Liberty into entering into the SPA by

representations and warranties he made in the SPA.

         15.     Whether the sum of $280,000.00 if paid now in cash, would fairly and

reasonably compensate Liberty for its damages that resulted from such fraud.

         16.     Whether “Clear and convincing evidence” means the measure or degree of

proof that produces a firm belief or conviction of the truth of the allegations sought to be

established.

         17.     Whether there is clear and convincing evidence that the harm to Liberty

caused by Lenhard’s conduct resulted from fraud.


4
    Saenz v. Gomez, 899 F.3d 384, 391 (5th Cir. 2018).
5
    Bohnsack v. Varco, L.P., 668 F.3d 262, 277 (5th Cir. 2012).
                                                    54
    Case 3:16-cv-02417-N Document 98 Filed 08/31/19          Page 55 of 60 PageID 5222


         18.    Whether there is clear and convincing evidence that the harm to Liberty

caused by Lenhard’s conduct resulted from gross negligence.

         19.    Whether gross negligence means an act or omission: (a) which when viewed

objectively from the standpoint of the actor at the time of its occurrence involves an

extreme degree of risk, considering the probability and magnitude of the potential harm to

others; and (b) of which the actor has actual, subjective awareness of the risk involved, but

nevertheless proceeds with conscious indifference to the rights, safety, or welfare of

others. 6

         20.    Whether as a result of the fraud, exemplary damages should be assessed

against Lenhard and awarded to Liberty.

         21.     That the Consulting Agreement is governed by Florida law.

         22.     Whether, under Florida law, breach of contract requires proof of 1) a valid

contract; 2) a material breach; and 3) damages. 7

         23.    Whether Lenhard breached paragraph 1 of his Consulting Agreement with

Continental.

         24.    Whether the sum of $1.715 million if paid now in cash, would fairly and

reasonably compensate Continental for its damages that resulted from Lenhard’s failure to

comply with the Consulting Agreement.




6
    Tex. Civ. Prac. & Rem. Code Ann. § 41.001.
7
    Friedman v. New York Life Ins. Co.,985 So.2d 56, 58 (Fla. 4th DCA 2008).


                                                 55
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 56 of 60 PageID 5223


        25.   Whether Lenhard committed fraud against Continental after he became its

consultant.

        26.   Whether Lenhard fraudulently induced Continental into entering into the

Consulting Agreement.

        27.   Whether the sum of $1.715 million if paid now in cash, would fairly and

reasonably compensate Continental for its damages that resulted from such fraud.

        28.   Whether the sum of $1.715 million if paid now in cash, would fairly and

reasonably compensate Continental for its damages that resulted from Lenhard’s fraudulent

inducement.

        29.   Whether there is clear and convincing evidence that the harm to Continental

caused by Lenhard’s conduct resulted from fraud.

        30.   Whether there is clear and convincing evidence that the harm to Continental

caused by Lenhard’s conduct resulted from gross negligence.

        31.   Whether as a result of the fraud, damages should be assessed against Lenhard

and awarded to Continental as exemplary damages.

        32.   Whether as a result of the fraudulent inducement, damages should be

assessed against Lenhard and awarded to Continental as exemplary damages.

B.      Defendant’s Contested Issues of Law:

     1. Whether in the Stock Purchase Agreement Mr. Lenhard did not promise that the

reserves or the balance sheet of the company was perfect. To the contrary, with respect to

reserves, Lenhard represented that the reserves “were computed in accordance with

commonly accepted actuarial standards consistently applied and are fairly stated in

                                               56
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19           Page 57 of 60 PageID 5224


accordance with the NAIC applicable instructions and accounting practices and procedures

manuals except to the extent that, to the Seller’s Actual Knowledge: (1) state law may

differ, or (2) state rules or regulations require differences in reporting not related to

accounting practices and procedures.”

   2. Whether Continental’s treatment of policies in the grace period was more reasonable

than the approach suggested by Mr. Tobleman, and there is no requirement to treat policies

in the grace period as Mr. Tobleman believes.

   3. Whether Liberty has established that Continental’s historical treatment of policies

in the grace period makes Mr. Lenhard’s representation relating to reserves within the

Stock Purchase Agreement false.

   4. Whether under Pennsylvania’s life insurance Standard Valuation Law (SVL), PA

Title 40, Part IV, Chapter 71, Sections 7120(a) and 7121(b), each life insurance company

is required to hold aggregate policy reserves no lower than those calculated using its

published standards.

   5. Whether the question under Pennsylvania law is not whether any one particular

policy reserve is deficient as compared to published standards, but whether the aggregate

policy reserves are lower than published standards.

   6. Whether Mr. Tobleman failure to recalculate reserves on Continental’s entire

portfolio of contracts in strict accordance with Pennsylvania’s minimum policy reserve

standards in order to conclude whether there was offsetting differences for any purported

deficiencies in reserves means that Liberty cannot establish a deficiency under

Pennsylvania law.

                                                57
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19             Page 58 of 60 PageID 5225


   7. Whether Continental’s treatment of policy loans relates to Mr. Lenhard’s

representation with respect to financial statements, not reserves.

   8. Whether the Post-Closing Agreement and Final Amount Agreement preclude

Liberty Bankers from now claiming a different final amount of the stock purchase price.

   9. Whether Mr. Lenhard’s liability for that breach is limited by the Stock Purchase

Agreement’s provision 12.03, to $900,000.

   10. Whether Liberty’s fraud and fraudulent inducement claims are barred by the Stock

Purchase Agreement’s provision that: “No representations are made by any party except as

specifically set forth in this Agreement.” (Id. at ¶11.0)

   11.        Whether Liberty has established that any representation within the Stock

Purchase Agreement was false.

   12.        Whether Liberty has established that any representation was made with

knowledge that it was false, or made recklessly as a positive assertion without any

knowledge of its truth in light of the fact that Mr. Lenhard’s representations were made

with the knowledge that the company’s reserves had been independently audited for years

by independent actuaries, including PwC, that the company had regularly passed

Pennsylvania Insurance Department exams, and that no one had ever told him that the

methods he was using violated of any law, or accounting practice.

   13.        Whether Liberty’s claims are barred by Liberty’s common law obligation

during the lengthy due diligence process to analyze the reserve information which was

provided to it.



                                                 58
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19               Page 59 of 60 PageID 5226


     14.         Whether the Consulting Agreement at issue here was entered into by

Continental and Mr. Lenhard only.

     15. Whether under the Consulting Agreement Mr. Lenhard only had to perform

“projects and duties mutually agreed upon” by Mr. Lenhard and Continental.

     16. Whether Continental suffered any damages as a result of any alleged breach of the

Consulting Agreement.

     17.         Whether, by terminating the Consulting Agreement without a legitimate

basis, Continental Life breached that agreement and owes Mr. Lenhard $756,000 in unpaid

consulting fees, plus interests and costs.

5.         Estimate of Trial Length:

       Plaintiff estimates the trial will take five days. Defendant estimates the trial will
take five to seven days.


6.         List of Additional Matters that Might Aid in the Case Disposition:

           a.    Plaintiffs did not request a jury trial on their claims. However, Lenhard did
                 request a jury on his claims. Accordingly, the parties request that the Court
                 determine the manner in which the trial will be conducted. The Plaintiffs
                 suggest that the Court hold one trial with the Court determining its claims
                 and the declaratory judgment claim brought by the Defendant and that the
                 jury determine the Defendants’ claim and affirmative defenses to that claim.

           b.    Plaintiffs’ Motion to Exclude the Testimony and Report of Defendant’s
                 Expert, William R. Horbatt and Request for Expedited Consideration, D.E.
                 63;

           c.    Defendant’s Motion to Exclude Testimony of Plaintiffs’ Experts, D.E. 65;

           d.    Defendant’s Motion for Partial Summary Judgment, D.E. 67.




                                                  59
 Case 3:16-cv-02417-N Document 98 Filed 08/31/19       Page 60 of 60 PageID 5227


Respectfully submitted:
                                       /s/ Dennis M. Holmgren________
                                       Mitchell Madden
                                       State Bar No. 12789350
                                       mmadden@hjmmlegal.com;
                                       skinney@hjmmlegal.com
                                       Dennis M. Holmgren
                                       State Bar No. 24036799
                                       dennis@hjmmlegal.com

                                       HOLMGREN JOHNSON:
                                       MITCHELL MADDEN, LLP
                                       13800 Montfort Dr., Suite 160
                                       Dallas, Texas 75240
                                       Telephone: 972-484-7780
                                       Facsimile: 972-484-7743

                                       ATTORNEYS FOR PLAINTIFFS

                                       /s/ J. James Cooper
                                        J. James Cooper
                                        T.X. I.D. No. 04780010
                                        REED SMITH LLP
                                        811 Main Street
                                        Suite 1700
                                        Houston, Texas 77002
                                        Telephone: 713.469.3879
                                        Facsimile: 713.469.3899
                                        jcooper@reedsmith.com

                                       ATTORNEY FOR DEFENDANT

Signed this ___ day of __________, 2019.


                                             __________________________
                                             Judge David Godbey




                                            60
